DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 9/16/2022.
Claim 17 is cancelled. Claim 25 is newly added. Claims 1-16 and 18-25 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 
Specifically:
Applicant’s amendments have overcome the 101 rejections set forth in the previous Office Action. The respective 101 rejections have been withdrawn;
Applicant amended the “electrical interface” and “aggregate interface” to “first interface” and “second interface” respectively. The “first interface” and “second interface” still do not have sufficient structure, therefore they are also interpreted under 112(f) in this Office Action.

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims under 35 U.S.C § 102/103, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments. The newly added limitations “determine participation opportunity information ….” and “each of a plurality of site controllers ..” distinguish the claims from the prior arts of record. However, Patent Office conducted further prior art search and found additional references which teach the claims. 

Claim Objections
Claims 10 and 21 recite a limitation “a sum of the associated benefit to the one or more sites”, which should be amended to  "a sum of the associated benefits to the one or more sites”.
In claim 13, the phrase “wherein modifying the participating opportunity information” should be amended to “wherein the modifying the participating opportunity information”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 recites a limitation “the aggregate benefit” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “an aggregate benefit”.
Claim 23 recites a limitation “a cost of the level of commitment to the site change in power” which introduces ambiguities. The recited “the level of commitment” lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as "a cost of the level of 
The amendment in claim 24 causes ambiguity. It is unclear if the recited “a cost of the level” refers to a new cost of the level, or refers to the cost of the level introduced beforehand in claim 23. For continuing examination purpose, this limitation has been construed as “[[a]] the cost of the level”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“first interface” and “second interface” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bruschi (US 2014/0062195 A1, prior art of record, hereinafter as “Bruschi”) in view of Koch (US 2015/0019037 A1, hereinafter as “Koch”).
Regarding claim 1, Bruschi teaches:
An aggregation engine (Aggregator 12 in FIG. 1) to coordinate an aggregate response to a request to change power of one or more sites ([0021, 0035]: “The DRMS 13 may include the logic necessary to evaluate the call for load reduction received by the ISO/utility 11 and to create and distribute the DR events to the one or more participant sites 15-1, 15-2, . . . , 15-n”), the aggregation engine comprising:
a memory (memory 1008 in FIG. 3) to store parameters describing the request ([0035]: “The DRMS 13 may recall historic performance and program parameters from a database 14”), the parameters including a target change in power to comply with the request ([0036,0037]: “By utilizing this information from the database 14, the DRMS 13 may be able to generate DR events that have a high likelihood of successful execution and a high degree of equitability among the many participants”); and
one or more processors (CPU 1001 in FIG. 3) operably coupled to the memory, the one or more processors to 
iteratively, until the aggregate change in power is within a threshold of the target change in power:
	transmit DR events to each of a plurality of site controllers (site controllers 16 in FIG. 1) each controlling one or more distributed energy resources (DERs) of an electrical system at a site of the one or more sites to optimize operation of the electrical system based on the DR events ([0038-0039]: “Each generated DR event may be sent from the aggregator 12 to the one or more participant sites 15-1, 15-2, . . . , 15-n…. return a commitment to the aggregator 12 to shed a particular load, generate a particular quantity of power, store and/or retrieve a quantity of power. The DRMS site controller may also be responsible for optimizing a strategy for meeting the load shedding commitment and executing the load shedding commitment”. These teach to transmit DR events to each of a plurality of site controllers. Each site controller controls its DER to optimize operation of the electrical system based on the committed DR event), 
	receive commitment information from each of the plurality of site controllers indicating a level of the site change in power contributing to bringing the aggregate change in power toward the target change in power ([0042,0043, 0044]: “Negotiation may include the DRMS 16 informing the aggregator 12 what portions of the DR event may be easily accommodated and what portions of the DR event are problematic”; “When negotiations between the DRMS site controller 16 and the aggregator 12 are complete, the DRMS site controller 16 will return a commitment to the aggregator 12. The commitment may indicate the extent of load to be shed, generated, stored and released, etc., and/or peak load thresholds over various periods of time”. All these teach to receive commitment information from each of the site controllers which indicates how much site change in power can be done to contribute to the aggregate change in power toward the target change in power), wherein each of the plurality of site controllers controls the one or more DERs of the electrical system of the site that the site controller is controlling according to the commitment information ([0039]: “The responsibility of the DRMS site controller 16 is to receive and evaluate DR events, determine the capacities and flexibilities of the corresponding participant site, negotiate the DR events, where necessary, return a commitment to the aggregator 12 to shed a particular load, generate a particular quantity of power, store and/or retrieve a quantity of power. The DRMS site controller may also be responsible for optimizing a strategy for meeting the load shedding commitment and executing the load shedding commitment”. This teaches each site controller 16 controls the DERs of the site according to  the commitment);
	determine the aggregate change in power from the commitment information ([0056]: “The aggregator may then determine whether the commitments and/or optimized strategies received from the various participants satisfy the shortage forecast (Step S27)”. This teaches to determine the aggregate change in power based on the received commitment information); and
Bruschi teaches to send the DR request instead of an overall participation opportunity information (such as incentive) to each site, to encourage each site to participate the demand request event. Specifically, Bruschi teaches all the limitations except to determine participation opportunity information indicating one or more parameters for a site change in power to contribute to bringing an aggregate change in power toward a target change in power and indicating an associated benefit for the site change in power; to transmit the participation opportunity information to each of a plurality of site controllers each controlling one or more distributed energy resources (DERs) of an electrical system at a site of the one or more sites to optimize operation of the electrical system based on the participation opportunity information; and to modify the participation opportunity information based on the commitment information.
However, Koch teaches in an analogous art: 
determine participation opportunity information indicating one or more parameters for a site change in power to contribute to bringing an aggregate change in power toward a target change in power and indicating an associated benefit for the site change in power ([0092]: “First, the demand response operator may schedule a DR event involving a population of participating sites. Second, a message maybe displayed where each affected customer can see it, informing the customer that a load reduction condition in effect and informing the customer of the incentive offer if the customer chooses to participate”. This teaches to determine a participation opportunity information and send it to each site, wherein the participation opportunity information contains information/parameters for a load reduction condition in effect, and associated incentive for the load reduction); 
transmit the participation opportunity information to each of a plurality of sites to conduct operation of the electrical system based on the participation opportunity information (([0092]: “First, the demand response operator may schedule a DR event involving a population of participating sites. Second, a message maybe displayed where each affected customer can see it, informing the customer that a load reduction condition in effect and informing the customer of the incentive offer if the customer chooses to participate”; [0093]: “Fourth, as participants accept the incentive, an electronic signal may be sent to their equipment instructing the equipment to enter a reduced-energy state”. All these teach to transmit the participation opportunity information to each site which conducts operation of the electrical equipment based on the participation opportunity information); 
modify the participation opportunity information based on the commitment information ([0093-0094]: “the demand response program provider may monitor the rate of participation and decide that it is too low. Sixth, the message may be displayed where each affected customer can see its changes, Informing the customer that the incentive for joining the DR event has been increased. Seventh, the percentage of affected customers who accept the incentive and opt in may increase”. This teaches to increase the incentive based on commitment information indicating the participation is too low).
Bruschi teaches that each site controller determines its commitment also based on associated incentive (Bruschi teaches in [0045] that commitment of satisfying DR event has incentive of avoiding fines). Koch’s teaching of sending out incentive information to each site can be incorporated in the Bruschi, so each site controller in Bruschi can determines its commitment based on the received incentive information, and the incentive information can be modified to encourage the commitments from the sites. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi based on the teaching of Koch, to make the aggregation engine wherein the one or more processors further determine participation opportunity information indicating one or more parameters for a site change in power to contribute to bringing an aggregate change in power toward a target change in power and indicating an associated benefit for the site change in power; transmit the participation opportunity information to each of a plurality of site controllers each controlling one or more distributed energy resources (DERs) of an electrical system at a site of the one or more sites to optimize operation of the electrical system based on the participation opportunity information; and to modify the participation opportunity information based on the commitment information. One of ordinary skill in the art would have been motivated to do this modification so that “overall energy reduction performance of the event may meet the intended goal”, as Koch teaches in [0094]. 

Regarding claim 2, Bruschi-Koch teach all the limitations of claim 1.
Koch further teaches:
modify the participation opportunity information by changing the associated benefit for the site change in power ([0094]: “the message may be displayed where each affected customer can see its changes, informing the customer that the incentive for joining the DR event has been increased”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bruschi based on the teaching of Koch, to make the aggregation engine wherein the one or more processors modify the participation opportunity information by changing the associated benefit for the site change in power. One of ordinary skill in the art would have been motivated to do this modification so that “overall energy reduction performance of the event may meet the intended goal”, as Koch teaches in [0094]. 

Regarding claim 22, Bruschi teaches:
An electrical system controller (controller 16 in [0039] and FIG. 1), comprising:
a first interface configured to communicate with one or more distributed energy resources (DERS) of an electrical system at a site, the one or more DERs controllable via the first interface ([0039]: site controller 16 executes the load shedding commitment by controlling the energy resources distributed at different sites. This teaches inherently there is an interface/(first interface) via which the site controller 16 controls the distributed energy resources);
a second interface configured to communicate with an aggregation engine (FIG. 1: site controller 16 communicates with the aggregator 12. This teaches inherently there is an interface/(second interface) via which the site controller 16 communicates with the aggregator 12), the aggregation engine in communication with a plurality of electrical system controllers at a plurality of sites (FIG. 1: the aggregator 12 communicates with a plurality of site controllers 16 at a plurality of sites), including the site, to:
transmit DR events to each of the plurality of electrical system controllers ([0038-0039]: “Each generated DR event may be sent from the aggregator 12 to the one or more participant sites 15-1, 15-2, . . . , 15-n…. return a commitment to the aggregator 12 to shed a particular load, generate a particular quantity of power, store and/or retrieve a quantity of power”. These teach to transmit DR events to each of a plurality of site controllers); and
one or more processors (CPU 1001 in FIG. 3) configured to:
	determine an extended control plan to control operation of the electrical system over an upcoming time domain based on the DR event received from the aggregation engine ([0039]: the site controller 16 determines a control plan to execute the load shedding based on the demand response request. The control plan is for future which extends into a future time, so it is an extended control plan);
	control the one or more DERs, via the first interface, according to the extended control plan to contribute a level of the site change in power toward the aggregate change in power ([0039]: site controller 16 executes the load shedding commitment by controlling the energy resources distributed at different sites); and
	communicate, to the aggregation engine, site commitment information indicating the level of the site change in power being contributed ([0039, 0042-0044]: “When negotiations between the DRMS site controller 16 and the aggregator 12 are complete, the DRMS site controller 16 will return a commitment to the aggregator 12. The commitment may indicate the extent of load to be shed, generated, stored and released, etc., and/or peak load thresholds over various periods of time”).
Bruschi teaches to send the DR request instead of an overall participation opportunity information (such as incentive) to each site, to encourage each site to participate the demand request event. Specifically, Bruschi teaches all the limitations except that the aggregation engine determines participation opportunity information indicating one or more parameters for a site change in power to contribute to bringing an aggregate change in power toward a target change in power and indicating an associated benefit for the site change in power; and transmits the participation opportunity information to each of the plurality of electrical system controllers; the one or more processors determine an extended control plan to control operation of the electrical system over an upcoming time domain based on the participation opportunity information received from the aggregation engine.
However, Koch teaches in an analogous art: 
determines participation opportunity information indicating one or more parameters for a site change in power to contribute to bringing an aggregate change in power toward a target change in power and indicating an associated benefit for the site change in power ([0092]: “First, the demand response operator may schedule a DR event involving a population of participating sites. Second, a message maybe displayed where each affected customer can see it, informing the customer that a load reduction condition in effect and informing the customer of the incentive offer if the customer chooses to participate”. This teaches to determine a participation opportunity information and send it to each site, wherein the participation opportunity information contains information/parameters for a load reduction condition in effect, and associated incentive for the load reduction); and 
transmits the participation opportunity information to each of the plurality of sites ([0092]: “First, the demand response operator may schedule a DR event involving a population of participating sites. Second, a message maybe displayed where each affected customer can see it, informing the customer that a load reduction condition in effect and informing the customer of the incentive offer if the customer chooses to participate”; [0093]: “Fourth, as participants accept the incentive, an electronic signal may be sent to their equipment instructing the equipment to enter a reduced-energy state”. All these teach to transmit the participation opportunity information to each site which conducts operation of the electrical equipment based on the participation opportunity information); 
Bruschi teaches that each site controller determines its committed control plan also based on associated incentive (Bruschi teaches in [0045] that commitment of satisfying DR event has incentive of avoiding fines). Koch’s teaching of sending out incentive information to each site can be incorporated in the Bruschi, so each site controller in Bruschi can determines its control plan based on the received incentive information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi based on the teaching of Koch, to make the electrical system controller wherein the aggregation engine determines participation opportunity information indicating one or more parameters for a site change in power to contribute to bringing an aggregate change in power toward a target change in power and indicating an associated benefit for the site change in power; and transmits the participation opportunity information to each of the plurality of electrical system controllers; the one or more processors determine an extended control plan to control operation of the electrical system over an upcoming time domain based on the participation opportunity information received from the aggregation engine. One of ordinary skill in the art would have been motivated to do this modification so that “overall energy reduction performance of the event may meet the intended goal”, as Koch teaches in [0094]. 

Regarding claim 25, Bruschi-Koch teach all the limitations of claim 1.
Bruschi further teaches:
the one or more processors, in response to determining the aggregate change in power is within the threshold of the target change in power ([0056]: “The aggregator may then determine whether the commitments and/or optimized strategies received from the various participants satisfy the shortage forecast (Step S27). Where they do not (No, Step S27), the process may be repeated to generate additional DR events or modify existing DR events. Where the forecasted shortage is satisfied (Yes, Step S27), the process may be ended”), transmit a message to each of the plurality of site controllers, the message comprising instructions to operate according to the commitment information each of the plurality of site controllers provided, wherein the plurality of site controllers each control the one or more DERs of the electrical system controlled by the site controller according to the message ([0043]: “Negotiation may include, for example, a message sent from the DRMS site controller 16 to the DRMS 13 that the DR event is not accepted and an alternative proposal may be provided. The DRMS 13 may then return an acceptance of the counter proposal …”. This teaches the negotiation continues until the aggregate DR meets the target goal based on the received feedbacks from the sites, then a message is transmitted to the sites which indicates the committed proposal is accepted, i.e., which instructs the site to conduct the DR event based on its accepted commitment proposal. After that, each site controller controls its DERS according to its commitment proposal from the message of acceptance).

Claims 3, 4, 5, 6, 9, 10, 11, 12, 13, 14, 15, 16, 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bruschi in view of Koch, and in further view of HONG (US 2018/0083483 A1, prior art of record, hereinafter as “HONG”).
Regarding claim 3, Bruschi-Koch teach all the limitations of claim 2, but they don’t teach the one or more processors modify the participation opportunity information toward achieving the target change in power with a minimum aggregate benefit to the one or more sites.
However, HONG teaches in an analogous art: 
achieving the target change in power with a minimum aggregate benefit to the one or more sites (Equation 26 and [0042]: “When anticipating the resource deficiency with the quantity Dreq, the GO will try to compensate the deficiency either by running generators or purchasing load reduction from the demand side. Accordingly, the objective of a GO is to minimize the procurement cost (CGO) composed of two parts: the generation cost caused by running generators and incentive payments paid to SPs”. This teaches to achieve the target change in power with a minimum aggregate benefit to the sites/(subscription customers)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi-Koch based on the teaching of HONG, to make the aggregation engine wherein the one or more processors modify the participation opportunity information toward achieving the target change in power with a minimum aggregate benefit to the one or more sites. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide optimal system solution”, as HONG teaches in the Abstract.

Regarding claim 4, Bruschi-Koch teach all the limitations of claim 2, but they don’t teach the one or more processors modify  the participation opportunity information to optimize attaining the target change in power by seeking to increase the aggregate change in power and seeking to reduce an aggregate benefit to the one or more sites.
However, HONG teaches in an analogous art: 
to optimize attaining the target change in power by seeking to increase the aggregate change in power and seeking to reduce an aggregate benefit to the one or more sites (Equation 26 and [0042]: “When anticipating the resource deficiency with the quantity Dreq, the GO will try to compensate the deficiency either by running generators or purchasing load reduction from the demand side. Accordingly, the objective of a GO is to minimize the procurement cost (CGO) composed of two parts: the generation cost caused by running generators and incentive payments paid to SPs”. According to Equation 26, the more the aggregate change in power is , the less the generation cost caused by running generators is. The less the aggregate incentive payment is, the less the procurement cost is. Therefore, this teaches to increase the aggregate change in power and decrease the aggregate benefit to the sites, to minimize the procurement cost CGO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi-Koch based on the teaching of HONG, to make the aggregation engine wherein the one or more processors modify the participation opportunity information to optimize attaining the target change in power by seeking to increase the aggregate change in power and seeking to reduce an aggregate benefit to the one or more sites. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide optimal system solution”, as HONG teaches in the Abstract.

Regarding claim 5, Bruschi-Koch teach all the limitations of claim 2, but they don’t teach the one or more processors modify  the participation opportunity information to optimize attaining the target change in power by seeking to maximize the aggregate change in power and minimize an aggregate benefit to the one or more sites.
However, HONG teaches in an analogous art: 
to optimize attaining the target change in power by seeking to maximize the aggregate change in power and minimize an aggregate benefit to the one or more sites (Equation 26 and [0042]: “When anticipating the resource deficiency with the quantity Dreq, the GO will try to compensate the deficiency either by running generators or purchasing load reduction from the demand side. Accordingly, the objective of a GO is to minimize the procurement cost (CGO) composed of two parts: the generation cost caused by running generators and incentive payments paid to SPs”. According to Equation 26, the more the aggregate change in power is , the less the generation cost caused by running generators is. The less the aggregate incentive payment is, the less the procurement cost is. Therefore, this teaches to maximize the aggregate change in power and minimize the aggregate benefit to the sites, in order to minimize the procurement cost CGO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi-Koch based on the teaching of HONG, to make the aggregation engine wherein the one or more processors modify the participation opportunity information to optimize attaining the target change in power by seeking to maximize the aggregate change in power and minimize the aggregate benefit to the one or more sites. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide optimal system solution”, as HONG teaches in the Abstract.

Regarding claim 6, Bruschi-Koch teach all the limitations of claim 2, but they don’t teach the one or more processors modify  the participation opportunity information to optimize attaining the target change in power by seeking to maximize the site change in power and minimize the associated benefit.
However, HONG teaches in an analogous art: 
to optimize attaining the target change in power by seeking to maximize the site change in power and minimize the associated benefit (Equation 26 and [0042]: “When anticipating the resource deficiency with the quantity Dreq, the GO will try to compensate the deficiency either by running generators or purchasing load reduction from the demand side. Accordingly, the objective of a GO is to minimize the procurement cost (CGO) composed of two parts: the generation cost caused by running generators and incentive payments paid to SPs”. According to Equation 26, the more the aggregate change in power is , the less the generation cost caused by running generators is. The less the aggregate incentive payment is, the less the procurement cost is. To maximize the aggregate change in power, every site change is power needs to be maximized. To minimize the aggregate benefit to the sites, every benefit associated with a site needs to be minimized. Therefore, this teaches to maximize the site change in power and minimize the associated benefit, in order to minimize the procurement cost CGO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi-Koch based on the teaching of HONG, to make the aggregation engine wherein the one or more processors modify  the participation opportunity information to optimize attaining the target change in power by seeking to maximize the site change in power and minimize the associated benefit. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide optimal system solution”, as HONG teaches in the Abstract.

Regarding claim 9, Bruschi-Koch teach all the limitations of claim 1, but they don’t teach the parameters describing the request to change power include an aggregate benefit to be received for complying with the request to change power by bringing the aggregate change in power to the target change in power.
However, HONG teaches in an analogous art: 
the parameters describing the request to change power include an aggregate benefit to be received for complying with the request to change power by bringing the aggregate change in power to the target change in power (FIG. 2 and [0009]: “there is provided an incentive-based DR method in a DR system including a GO, a plurality of service providers (SPs), and a plurality of customers enrolling each SP. The method includes a first step of updating, by the GO, a GO incentive and transmitting the GO incentive that has been updated to the plurality of SPs; a second step of determining, by each of the plurality of SPs, an SP incentive based on the GO incentive”. This teaches the GO (grid operator) sends a GO incentive, which is an aggregate benefit, to the customers through service providers for complying with the requested demand response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi-Koch based on the teaching of HONG, to make the aggregation engine wherein the parameters describing the request to change power include an aggregate benefit to be received for complying with the request to change power by bringing the aggregate change in power to the target change in power. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide optimal system solution”, as HONG teaches in the Abstract.

Regarding claim 10, Bruschi-Koch-HONG teach all the limitations of claim 9.
HONG further teaches:
a sum of the associated benefits to the one or more sites is smaller than the aggregate benefit (FIG. 2 and [0046]: “For an SPkεK, when offered the GO incentive (πGO), it aims to maximize the revenue from trading with the GO in the wholesale market, while minimizing incentive payments to enrolled customers”. This teaches since the service providers keep part of the incentive received from the GO and send the rest of the incentive to the enrolled customers at different sites, therefore a sum of the incentives associated with the enrolled customers is less than the total aggregate benefit from the GO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bruschi-Koch based on the teaching of HONG, to make the aggregation engine wherein a sum of the associated benefit to the one or more sites is smaller than the aggregate benefit. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide optimal system solution”, as HONG teaches in the Abstract.

Regarding claim 11, Bruschi-Koch-HONG teach all the limitations of claim 9.
Bruschi further teaches:
the associated benefit to the one or more sites is monetary ([0045]: “As failure to satisfy the entire DR event may have consequences such as assessment of fines, the decision selector 18 may take into consideration the cost of shedding load under present conditions and the applicable fines”. This teaches the associated benefit to the sites is a monetary fine).

Claim 12 recites a method comprising operation steps conducted by the aggregation engine of claim 1 with substantially the same limitations. The only additional limitation recited in claim 12 is “toward achieving the target change in power with a minimum sum of the associated benefits to the one or more sites to comply with the request”.
Bruschi-Koch teach all the limitations of claim 1.
Koch further teaches:
achieving the target change in power with a minimum sum of the associated benefits to the one or more sites to comply with the request ([0092-0094]: “Sixth, the message may be displayed where each affected customer can see its changes, informing the customer that the incentive for joining the DR event has been increased. Seventh, the percentage of affected customers who accept the incentive and opt in may increase. Eighth, overall energy reduction performance of the event may meet the intended goal”. Koch teaches to increase the incentive from a low value to a higher value until the intended DR goal is achieved, so the DR target change is achieved with a minimum sum of associated benefits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bruschi based on the teaching of Koch, to the method to further comprise modifying the participation opportunity information toward achieving the target change in power with a minimum sum of the associated benefits to the one or more sites to comply with the request, based on the commitment information. One of ordinary skill in the art would have been motivated to do this modification since it can help minimize the benefits needed. 

Regarding claim 13, Bruschi-Koch-HONG teach all the limitations of claim 12.
Koch further teaches:
modify the participation opportunity information by changing the associated benefit for the site change in power ([0094]: “the message may be displayed where each affected customer can see its changes, informing the customer that the incentive for joining the DR event has been increased”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bruschi-HONG based on the teaching of Koch, to make the aggregation engine wherein the one or more processors modify the participation opportunity information by changing the associated benefit for the site change in power. One of ordinary skill in the art would have been motivated to do this modification so that “overall energy reduction performance of the event may meet the intended goal”, as Koch teaches in [0094]. 

Claims 14, 15, 16, 20 and 21 recite a method comprising operation steps conducted by the aggregation engine of claims 3, 4, 5, 9 and 10 with patentably the same limitations, respectively. Therefore, claims 14, 15, 16, 20 and 21 are rejected for the same reason recited in the rejection of claims 3, 4, 5, 9 and 10, respectively.

Regarding claim 23, Bruschi-Koch teach all the limitations of claim 22.
Bruschi further teaches:
the one or more processors determine the extended control plan by determining an optimal extended control plan that optimizes a cost of the level of the site change in power ([0042]: “The DRMS site controller 16 according to exemplary embodiments of the present invention may determine an optimal strategy for satisfying the DR event. If satisfaction of the DR event in its entirety is either not possible or prohibitively expensive, the DRMS site controller 16 may negotiate the DR event with the aggregator 12”. This teaches the site controller 16 determines an optimal control strategy which optimizes the cost of implementing the level of the site change in power).
Bruschi-Koch teach all the limitations except determining the optimal extended control plan that optimizes also the associated benefit.
However, HONG teaches in an analogous art: 
determining the optimal control plan that optimizes the associated benefit (Equation 5a and [0049, 0050]: “For a customer iεNk, when provided with incentive πSP,k from SPk, the goal is to maximize his/her utility function …. In (5a), the first term represents the incentive income of customer i of SPk by providing demand reduction Di,k”. This teaches to determine an optimal control plan that optimizes the incentives associated with the site/customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi-Koch based on the teaching of HONG, to make the electrical system controller wherein the one or more processors determine the extended control plan by determining an optimal extended control plan that optimizes both a cost of the level of the site change in power and the associated benefit. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide optimal system solution”, as HONG teaches in the Abstract.

Regarding claim 24, Bruschi-Koch-HONG teach all the limitations of claim 23.
Bruschi further teaches:
the one or more processors determine the optimal extended control plan by constructing a cost function including a sum of cost elements of operating the electrical system and performing an optimization algorithm on the cost function ([0042]: “The DRMS site controller 16 according to exemplary embodiments of the present invention may determine an optimal strategy for satisfying the DR event. If satisfaction of the DR event in its entirety is either not possible or prohibitively expensive, the DRMS site controller 16 may negotiate the DR event with the aggregator 12”. This teaches to determine the optimal control plan by optimizing a cost function including a total cost of the operating the electrical system), wherein the cost elements include a cost element for both the cost of the level of the site change in power (as recited above) and the associated benefit ([0045]: “The decision selector 18 may determine how best to satisfy the DR event or in the alternative, how to negotiate for modifications to the DR event, where necessary. As failure to satisfy the entire DR event may have consequences such as assessment of fines, the decision selector 18 may take into consideration the cost of shedding load under present conditions and the applicable fines”. This teaches the applicable fines, i.e., the associated benefit, is also included in the cost function, and needs to be taken into consideration when optimizing the cost).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bruschi in view of Koch, and in further view of Yuki Kawano (JP 2018207745 A, prior art of record, hereinafter as “Yuki”).
Regarding claim 7, Bruschi-Koch teach all the limitations of claim 1, but they don’t teach the participation opportunity information indicates how the associated benefit for the site change in power is to vary for time points of a future period of time.
However, Yuki teaches in an analogous art: 
the associated benefit for the site change in power is to vary for time points of a future period of time (FIG. 16 and [0076]: “FIG. 16 illustrates an incentive variation graph of an incentive. In this graph, time is taken on the horizontal axis and incentive I [Yen / 30 minute power] is taken on the vertical axis. An incentive I is derived from, for example, the DR result database 34 based on past results”. This teaches the associated incentive for demand response/(the site change in power) is to vary at different times of a future period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi-Koch based on the teaching of Yuki, to make the aggregation engine wherein the participation opportunity information indicates how the associated benefit for the site change in power is to vary for time points of a future period of time. One of ordinary skill in the art would have been motivated to do this modification since it can help “create a demand response plan which reduces the total power cost”, as Yuki teaches in [0017].

Regarding claim 8, Bruschi-Koch-Yuki teach all the limitations of claim 7.
Yuki further teaches:
the associated benefit varies over the future period of time based on expected fluctuations in a demand for electrical power over the future period of time (FIG. 16 and [0076]: “when a plurality of contract data is present in an incentive to be displayed, such as when a plurality of power supply business providers and a demand response contract (power supply and demand adjustment contract) are connected, a plurality of graphs may be displayed”. This teaches the variation of the incentive graph is based on expected demand response which fluctuates over the future period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bruschi-Koch based on the teaching of Yuki, to make the aggregation engine wherein the associated benefit varies over the future period of time based on expected fluctuations in a demand for electrical power over the future period of time. One of ordinary skill in the art would have been motivated to do this modification since it can help “create a demand response plan which reduces the total power cost”, as Yuki teaches in [0017].

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bruschi in view of Koch and HONG, and in further view of Yuki. 
Regarding claim 18, Bruschi-Koch-HONG teach all the limitations of claim 12, but don’t teach the participation opportunity information indicates how the associated benefit for the site change in power is to vary for time points of a future period of time.
However, Yuki teaches in an analogous art: 
the associated benefit for the site change in power is to vary for time points of a future period of time (FIG. 16 and [0076]: “FIG. 16 illustrates an incentive variation graph of an incentive. In this graph, time is taken on the horizontal axis and incentive I [Yen / 30 minute power] is taken on the vertical axis. An incentive I is derived from, for example, the DR result database 34 based on past results”. This teaches the associated incentive for demand response/(the site change in power) is to vary at different times of a future period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruschi-Koch-HONG based on the teaching of Yuki, to make the method wherein the participation opportunity information indicates how the associated benefit for the site change in power is to vary for time points of a future period of time. One of ordinary skill in the art would have been motivated to do this modification since it can help “create a demand response plan which reduces the total power cost”, as Yuki teaches in [0017].

Regarding claim 19, Bruschi-Koch-HONG-Yuki teach all the limitations of claim 18.
Yuki further teaches:
the associated benefit varies over the future period of time based on expected fluctuations in a demand for electrical power over the future period of time (FIG. 16 and [0076]: “when a plurality of contract data is present in an incentive to be displayed, such as when a plurality of power supply business providers and a demand response contract (power supply and demand adjustment contract) are connected, a plurality of graphs may be displayed”. This teaches the variation of the incentive graph is based on expected demand response which fluctuates over the future period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bruschi-Koch-HONG based on the teaching of Yuki, to make the method wherein the associated benefit varies over the future period of time based on expected fluctuations in a demand for electrical power over the future period of time. One of ordinary skill in the art would have been motivated to do this modification since it can help “create a demand response plan which reduces the total power cost”, as Yuki teaches in [0017].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115